

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT 10.1
 
EIGHTH AMENDMENT TO CREDIT AGREEMENT
Parties:
 
“CoBank”:                                           CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111


“Borrower”:                                           Pilgrim’s Pride
Corporation
4845 US Highway 271 N.
Pittsburg, Texas 75686


“Syndication
Parties”:                                                      Whose signatures
appear below


 
Execution Date:                                           April 30, 2008
 
Effective Date:
May 1, 2008 (Subject to satisfaction of conditions as set forth in Section 2
hereof)

 
 
Recitals:
 
A. CoBank (in its capacity as the Administrative Agent (“Agent”), the
Syndication Parties signatory thereto, and Borrower have entered into that
certain 2006 Amended and Restated Credit Agreement (Convertible Revolving Loan
and Term Loan) dated as of September 21, 2006, that certain First Amendment to
Credit Agreement dated as of December 13, 2006, that certain Second Amendment to
Credit Agreement dated as of January 4, 2007, that certain Third Amendment to
Credit Agreement dated as of February 7, 2007, that certain Fourth Amendment to
Credit Agreement dated as of July 3, 2007, that certain Fifth Amendment to
Credit Agreement dated as of August 7, 2007, that certain Sixth Amendment to
Credit Agreement dated as of November 7, 2007, and that certain Seventh
Amendment to Credit Agreement dated as of March 10, 2008 (as so amended and as
amended, modified, or supplemented from time to time in the future, the “Credit
Agreement”) pursuant to which the Syndication Parties, and any entity which
becomes a Syndication Party on or after September 21, 2006, have extended
certain credit facilities to Borrower under the terms and conditions set forth
in the Credit Agreement.
 
B. Borrower has requested that the Agent and the Syndication Parties modify the
Credit Agreement which the Agent and the Syndication Parties are willing to do
under the terms and conditions as set forth in this Eighth Amendment to Credit
Agreement (“Eighth Amendment”).
 
 
Agreement:
 
 
Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
Amendments to Credit Agreement.  The Credit Agreement is amended as of the
Effective Date as follows:
 
Section 1.51 is amended to read as follows:
 
1.51           Floating Rate Tranche Margin:  means, subject to any revision
pursuant to Subsection 4.9.3 hereof, (a) for the period beginning on May 1, 2008
and ending on September 26, 2009 (i) 275 basis points during any period that
Borrower’s Debt to EBITDA ratio, as set forth in the most recent Compliance
Certificate, is greater than or equal to 4.5x; (ii) 225 basis points during any
period that Borrower’s Debt to EBITDA ratio, as set forth in the most recent
Compliance Certificate, is greater than or equal to 3.0x, but less than 4.5x;
and (iii) 200 basis points during any period that Borrower’s Debt to EBITDA
ratio, as set forth in the most recent Compliance Certificate, is less than
3.0x; and (b) after September 26, 2009 (i) 175 basis points during any period
that Borrower’s Debt to EBITDA ratio, as set forth in the most recent Compliance
Certificate, is greater than 3.0x; and (ii) 150 basis points during any period
that Borrower’s Debt to EBITDA ratio, as set forth in the most recent Compliance
Certificate, is less than or equal to 3.0x.  For the purposes of determining the
Floating Rate Tranche Margin, Borrower’s EBITDA shall be determined on a rolling
four (4) Fiscal Quarter basis.


Section 4.4.1 is amended to add the following sentence at the end thereof:
 
For the period beginning on May 1, 2008 and ending on September 26, 2009, the
unpaid principal balance of any outstanding Fixed Rate Tranche of the Term Loan
shall bear additional interest at a rate equal to 50 basis points.


Clause (d) of Section 4.9.1 is amended and a new clause (e) of Section 4.9.1 is
added, in each case to read as follows:
 
(d)           For the period beginning on May 1, 2008 and ending on September
26, 2009, in the event that, with respect to the period described in clause (a)
of this Subsection, the Compliance Certificate is not received by Administrative
Agent by the Margin Report Deadline, the Margins and the Commitment Fee Factor
for the period commencing on the first Banking Day after the Margin Report
Deadline will each be based on Pricing Level VI continuing until the fifth
Banking Day after such time as Borrower delivers the Compliance Certificate to
the Administrative Agent, after which time the Margins and the Commitment Fee
Factor will be based on such Compliance Certificate:
 
Pricing Level
Leverage Ratio
LIBOR Margin
Base Rate Margin
Commitment
Fee Factor
I
< 45%
150.0 basis points
     0 basis points
27.5 basis points
II
≥45% < 50%
175.0 basis points
     0 basis points
32.5 basis points
III
≥50% < 55%
200.0 basis points
     0 basis points
37.5 basis points
IV
≥55% < 60%
225.0 basis points
25.0 basis points
42.5 basis points
V
≥60% < 65%
250.0 basis points
25.0 basis points
47.5 basis points
VI
≥65%
300.0 basis points
25.0 basis points
52.5 basis points



 
(e)           After September 26, 2009, in the event that, with respect to the
period described in clause (a) of this Subsection, the Compliance Certificate is
not received by Administrative Agent by the Margin Report Deadline, the Margins
and the Commitment Fee Factor for the period commencing on the first Banking Day
after the Margin Report Deadline will each be based on Pricing Level V
continuing until the fifth Banking Day after such time as Borrower delivers the
Compliance Certificate to the Administrative Agent, after which time the Margins
and the Commitment Fee Factor will be based on such Compliance Certificate:
 
Pricing Level
Leverage Ratio
LIBOR Margin
Base Rate Margin
Commitment
Fee Factor
I
< 45%
100.0 basis points
     0 basis points
20.0 basis points
II
≥45% < 50%
125.0 basis points
     0 basis points
25.0 basis points
III
≥50% < 55%
150.0 basis points
     0 basis points
30.0 basis points
IV
≥55% < 60%
175.0 basis points
25.0 basis points
35.0 basis points
V
≥60%
200.0 basis points
25.0 basis points
40.0 basis points



1.4           Section 10.12 is amended to read as follows:
 
10.12                      Financial Covenants.  Borrower shall maintain the
following financial covenants, measured on the consolidated results of Borrower
and its Subsidiaries:
 
10.12.1  Leverage Ratio.  A Leverage Ratio of not in excess of (a) 0.70 at any
time through September 26, 2009, and (b) 0.65 at any time after September 26,
2009.
 
10.12.2  Tangible Net Worth.  (a) At all times during the period through
September 25, 2009, Tangible Net Worth of not less than $250,000,000; and (b) at
all times after September 25, 2009, Tangible Net Worth of not less than
$300,000,000, which amount shall increase cumulatively as of the last day of
each Fiscal Year commencing with the Fiscal Year ending October 2, 2010 by an
amount equal to 50% of Borrower’s Net Income (but not less than zero) during
such Fiscal Year.
 
10.12.3  Current Ratio.  A Current Ratio measured as of the last day of each
Fiscal Quarter of not less than 1.35 to 1.00.
 
10.12.4  Net Tangible Assets to Total Liabilities.  (a) During the period
through June 27, 2009, a ratio of Net Tangible Assets to Total Liabilities
measured as of the last day of each Fiscal Quarter of not less than 1.05 to
1.00; (b) for the Fiscal Quarter ending September 26, 2009, a ratio of Net
Tangible Assets to Total Liabilities of not less than 1.10 to 1.00 measured as
of the last day of such Fiscal Quarter; and (c) thereafter, a ratio of Net
Tangible Assets to Total Liabilities measured as of the last day of each Fiscal
Quarter of not less than 1.125 to 1.00.
 
10.12.5  Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio over the
most recent eight consecutive Fiscal Quarters, measured as of the last day of
each Fiscal Quarter, (a) of not less than 1.25 to 1.00 during the period through
September 26, 2009; and (b) of not less than 1.50 to 1.00 for each Fiscal
Quarter thereafter.
 
10.12.6  Net Working Capital.  Net Working Capital, measured as of the last day
of each Fiscal Quarter of not less than $250,000,000.
 
1.5           Section 10.18 is amended by the addition of a new clause (e) to
read as follows:
 
(e)           On or before July 31, 2008, Borrower shall execute and deliver a
deed of trust or mortgage and assignment of leases and rents with respect to
Borrower’s interest in the property listed on Exhibit 10.18(e) attached hereto
in form and substance satisfactory to the Administrative Agent, to the
Administrative Agent or a mortgage trustee, in each case for the benefit of the
Syndication Parties, granting a lien of record on said property, subject only to
Permitted Encumbrances, and such property shall thereafter be part of the
Collateral, but, unless and until such property satisfies the requirements set
forth in Section 10.18(a) and 10.18(b), shall not be Additional Property and
shall not be considered in the determination of the Available
Amount.  Subsection 10.18(d) shall not apply to the execution and delivery of
deeds of trust or mortgages and assignments of leases and rents as described in
this Subsection 10.18(e).  With respect to each property listed on Exhibit
10.18(e) attached hereto and with respect to each the deed of trust or mortgage
and assignment of leases and rents with respect thereto, Borrower shall, on or
before July 31, 2008, have provided to the Administrative Agent a commitment for
title insurance (or the equivalent thereof in the form of a title report or an
owners and encumbrance report) issued by a title company acceptable to the
Administrative Agent.  No title insurance policy, appraisals, surveys,
environmental assessments reports or legal opinions shall be required with
respect to the property listed on Exhibit 10.18(e) attached hereto.
 
1.6           A new Exhibit 10.18(e) is added in the form of Exhibit 10.18(e)
hereto.
 
Conditions to Effectiveness of this Eighth Amendment.  The effectiveness of this
Eighth Amendment is subject to satisfaction, in the Administrative Agent’s sole
discretion, of each of the following conditions precedent:
 
Delivery of Executed Loan Documents.  Borrower shall have delivered to the
Administrative Agent, for the benefit of, and for delivery to, the
Administrative Agent and the Syndication Parties, the following document, duly
executed by Borrower:
 
This Eighth Amendment
 
Syndication Parties Execution; Voting Participant Approval.  The Administrative
Agent shall have received (a) written approval of this Eighth Amendment by at
least the Required Lenders (including Voting Participants); and (b) a copy of
this Eighth Amendment executed by the Syndication Parties as required.
 
Representations and Warranties.  The representations and warranties of Borrower
in the Credit Agreement shall be true and correct in all material respects on
and as of the Effective Date as though made on and as of such date.
 
No Event of Default.  No Event of Default shall have occurred and be continuing
under the Credit Agreement as of the Effective Date of this Eighth Amendment.
 
Payment of Fees and Expenses.  Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds (a) all fees
presently due under the Credit Agreement (as amended by this Eighth Amendment);
(b) all expenses owing as of the Effective Date pursuant to Section 15.1 of the
Credit Agreement, (c) amendment fees in consideration of this Eighth Amendment
for the account of each Syndication Party and Voting Participant that has
delivered their signature page to this Eighth Amendment or their consent thereto
(as the case may be) to the Agent or to Agent’s counsel, without conditions, on
or before 5:00 p.m. (Denver Time) on April 30, 2008, in each case in an amount
equal to (i) the aggregate amount of such Syndication Party’s or Voting
Participant’s Individual Revolving Commitment and Individual Term Outstanding
Obligations on the date of this Eighth Amendment, (ii) multiplied by 25 basis
points, and (d) an arrangement fee to CoBank in consideration of this Eighth
Amendment, solely for the account of CoBank as set forth in the fee letter
between Borrower and CoBank.
 
General Provisions.
 
No Other Modifications.  The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.
 
Successors and Assigns.  This Eighth Amendment shall be binding upon and inure
to the benefit of Borrower, Agent, and the Syndication Parties, and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all the Syndication Parties.
 
Definitions.  Capitalized terms used, but not defined, in this Eighth Amendment
shall have the meaning set forth in the Credit Agreement.
 
Severability.  Should any provision of this Eighth Amendment be deemed unlawful
or unenforceable, said provision shall be deemed several and apart from all
other provisions of this Eighth Amendment and all remaining provision of this
Eighth Amendment shall be fully enforceable.
 
Governing Law.  To the extent not governed by federal law, this Eighth Amendment
and the rights and obligations of the parties hereto shall be governed by,
interpreted and enforced in accordance with the laws of the State of Colorado.
 
Headings.  The captions or headings in this Eighth Amendment are for convenience
only and in no way define, limit or describe the scope or intent of any
provision of this Eighth Amendment.
 
Counterparts.  This Eighth Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument.  Each counterpart may consist of a number of copies hereof,
each signed by less than all, but together signed by all, of the parties
hereto.  Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telefax,
facsimile, or e-mail transmission of an Adobe® file format document (also known
as a PDF file) shall, in each such instance, be deemed to be, and shall
constitute and be treated as, an original signed document or counterpart, as
applicable.  Any party delivering an executed counterpart of this Eighth
Amendment by telefax, facsimile, or e-mail transmission of an Adobe® file format
document also shall deliver an original executed counterpart of this Eighth
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Eighth
Amendment.
 
[Signatures to follow on next page.]


 



 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
executed as of the Effective Date.
ADMINISTRATIVE
AGENT:                                                                           CoBank,
ACB




By: /s/ Brian J.
Klatt                                                                           
Name:                      Brian J. Klatt
 
Title:
Senior Vice President and Managing Director





BORROWER:                                                      Pilgrim’s Pride
Corporation




By: /s/ Richard A.
Cogdill                                                                           
Name:                      Richard A. Cogdill
Title:              Exe. VP, CFO, Sec & Treas.




SYNDICATION
PARTIES:                                                               CoBank,
ACB




By: /s/ Brian J.
Klatt                                                                           
Name:                      Brian J. Klatt
 
Title:
Senior Vice President and Managing Director





Agriland, FCS




By: /s/ Dwayne
Young                                                                           
Name:                      Dwayne Young
Title:              Chief Credit Officer


Deere Credit, Inc.




By: /s/ Michael P.
Kuehn                                                                           
Name:                      Michael P. Kuehn
Title:              Manager, AFS Johnson Credit Operations




Bank of the West




By: /s/ Larry
Reding                                                                           
Name:                      Larry Reding
Title:              Vice President




John Hancock Life Insurance Company




By: /s/ Bradley A.
Pierce                                                                           
Name:                      Bradley A. Pierce
Title:              Director




The Variable Annuity Life Insurance Company




By: /s/ William H.
Hasson                                                                           
Name:                      William H. Hasson
Title:              Managing Director




The United States Life Insurance Company in the City of New York




By: /s/ William H.
Hasson                                                                           
Name:                      William H. Hasson
Title:              Managing Director




Merit Life Insurance Co.




By: /s/ William H.
Hasson                                                                           
Name:                      William H. Hasson
Title:              Managing Director




American General Assurance Company




By: /s/ William H.
Hasson                                                                           
Name:                      William H. Hasson
Title:              Managing Director


AIG International Group, Inc.




By: /s/ William H.
Hasson                                                                           
Name:                      William H. Hasson
Title:              Managing Director


AIG Annuity Insurance Company




By: /s/ William H.
Hasson                                                                           
Name:                      William H. Hasson
Title:              Managing Director


Transamerica Life Insurance Company




By: /s/ Thomas L.
Nordstrom                                                                           
Name:                      Thomas L. Nordstrom
Title:              Vice President


The CIT Group/Business Credit, Inc.




By: /s/ Tedd
Johnson                                                                           
Name:                      Tedd Johnson
Title:              Vice President


Metropolitan Life Insurance Company




By: /s/ Steven D.
Craig                                                                           
Name:                      Steven D. Craig
Title:              Director




Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank-Nederland” New
York Branch




By: /s/ Richard J.
Beard                                                                           
Name:                      Richard J. Beard
Title:              Executive Director




By: /s/ Rebecca
Morrow                                                                           
Name:                      Rebecca Morrow
Title:              Executive Director




Farm Credit Services of America, PCA




By: /s/ Bruce P.
Rouse                                                                           
Name:                      Bruce P. Rouse
Title:              Vice President






The Prudential Insurance Company of America




By: /s/ Brian E.
Lemons                                                                           
Name:                      Brian E. Lemons
Title:              Vice President



 
 

--------------------------------------------------------------------------------

 



EXHIBIT 10.18(e)


TO 2006 AMENDED AND RESTATED CREDIT AGREEMENT


Properties to be Mortgaged per Section 10.18(e)




Pittsburg, TX PPDC - Food Distribution Facility (Camp County)


Sumter, SC Processing Facility (Sumter County)


Russellville, AL Processing Facility (Franklin County)


Athens, GA Processing Facility (Clarke County)


Ball Ground, GA Protein Facility (Cherokee County)


Sanford, NC Processing Facility (Lee County)



 
 

--------------------------------------------------------------------------------

 
